      9:19-cv-02450-SAL-MHC         Date Filed 11/16/20      Entry Number 71         Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

 William Devon Dickey,                                       Case No.: 9:19-cv-2450-SAL

                      Plaintiff,

 v.
                                                              OPINION AND ORDER
 Warden Cohen, Nurse NFN Wite, Ofc. NFN
 Harris, Dr. Lemon, Dr. Roberts, NFN Grimes,
 NFN Simmons, Lt. James Walker, Lt. Bryant,
 and Sgt. Devin Williams,

                      Defendants,




      This matter is before the Court for review of the July 24, 2020 Report and Recommendation

of United States Magistrate Judge Molly H. Cherry (the “Report”) made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, ECF No. 66, the Magistrate

Judge recommended that the Defendants’ Motion to Dismiss, ECF No. 61, be denied. All

Defendants joined in a timely objection to the Report. [ECF No. 70]. The time for Plaintiff to

reply to the objection has passed. [ECF No. 70] (docket text). Accordingly, the Report is ripe for

review.

                                         BACKGROUND

      Plaintiff, who is proceeding pro se, is an inmate with the South Carolina Department of

Corrections (SCDC). He brings this civil rights action pursuant to 42 U.S.C. § 1983. The Report

sets forth in detail the relevant facts, standards of law, and procedural history of Plaintiff’s prior

lawsuits in this matter. [ECF No. 66]. This Court incorporates those facts and standards without

a recitation.




                                                  1
   9:19-cv-02450-SAL-MHC           Date Filed 11/16/20      Entry Number 71        Page 2 of 5




                    REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this Court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those portions of the Report

to which the party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 316 (4th Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).




                                                 2
    9:19-cv-02450-SAL-MHC            Date Filed 11/16/20       Entry Number 71         Page 3 of 5




    “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

                                       LEGAL STANDARD

    To survive a Rule 12(b)(6) motion to dismiss, the “complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.

                                              DISCUSSION

    Defendants specifically object to the finding that res judicata does not bar this claim because

the prior ruling was not “on the merits.” 1 The Court will conduct a de novo review of this portion

of the Report. Defendants argue that the ruling in Plaintiff’s 2017 case granting Defendants’

motion for summary judgment is a final judgment on the merits. [ECF No. 70 p.3]. In that case,

the United States District Court for the District of South Carolina granted Defendants’ motion for

summary judgment because the Plaintiff failed to properly exhaust his administrative remedies.

Dickey v. SCDC, No. 9:17-CV-02194-DCC, 2019 WL 591154, at *2 (D.S.C. Feb. 13,




1
  Defendants also object to the Report’s failure to address their motion to restrain “Plaintiff from
filing additional motions and propounding discovery prior to this motion being heard based upon
the prior dismissal of Plaintiff’s identical allegations.” [ECF No. 70 p.3]. Since this Order will
address the res judicata issue, that part of the motion is moot upon the filing of this Order.
                                                   3
   9:19-cv-02450-SAL-MHC             Date Filed 11/16/20        Entry Number 71         Page 4 of 5




2019), aff'd, 767 F. App'x 578 (4th Cir. 2019). The question before the Court is whether a ruling

granting summary judgment based on Plaintiff’s failure to properly exhaust his administrative

remedies is a judgment on the merits for res judicata purposes.

    I.      The prior ruling granting summary judgment for the defendants was not a ruling
            “on the merits”
    A final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action. Rivet v. Regions Bank of

Louisiana, 522 U.S. 470, 476 (1998). Preclusion can only rest on a final judgment that is valid,

final, and on the merits. § 4435 “On the Merits”—General Principles, 18A Fed. Prac. & Proc.

Juris. § 4435 (3d ed.). Dismissals based on a requirement of prior resort to an administrative

remedy do not operate as an adjudication on the merits. § 4436“On the Merits”—Lack or Refusal

to Exercise Jurisdiction, 18A Fed. Prac. & Proc. Juris. § 4436 (3d ed.) (“Civil Rule 41(b) provides

that a dismissal for lack of jurisdiction or improper venue does not operate as an adjudication on

the merits. . . . Similar effects attend dismissals that rest on . . . a requirement of prior resort to an

administrative agency.”)

    Here, the District Judge granted summary judgment for the Defendants in the 2017 action

based on the Plaintiff’s failure to exhaust his administrative remedies. 2019 WL 591154, at *2.

That disposition operates as a dismissal based on a requirement of prior resort to administrative

remedy. Therefore, the prior judgment does not operate as an adjudication on the merits of

Plaintiff’s substantive section 1983 claim. Further, the prior judgment does not preclude a renewed

claim that Plaintiff exhausted his administrative remedies. The prior judgment remains effective

only to preclude relitigating the precise issue that led to dismissal. § 4436“On the Merits”—Lack

or Refusal to Exercise Jurisdiction, 18A Fed. Prac. & Proc. Juris. § 4436 (3d ed.). Since Plaintiff

now alleges that he took steps to appeal the administrative decision on his claim, he is not in an


                                                    4
   9:19-cv-02450-SAL-MHC            Date Filed 11/16/20       Entry Number 71         Page 5 of 5




identical procedural posture to his 2017 suit. Therefore, he is not relitigating the precise issue that

led to dismissal. Accordingly, the summary judgment ruling in the 2017 action does not operate

as a final judgment on the merits for purposes of this action. The doctrine of res judicata does not

bar this claim.

                                            CONCLUSION

   After a thorough review of the Report, the applicable law, and the record of this case, the Court

finds no clear error in the Report. After de novo review of the part of the Report to which

Defendants specifically objected, the Court hereby adopts the Report and Recommendation, ECF

No. 66, in its entirety. Accordingly, Defendants’ Motion to Dismiss, ECF No. 61, is DENIED.

       IT IS SO ORDERED.

                                                               /s/Sherri A. Lydon
       November 16, 2020                                       Sherri A. Lydon
       Florence, South Carolina                                United States District Judge




                                                  5
